Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Comment on Response
With exception to claims 48, 49, and 51, the applicant’s response submitted 5/12/2021 included no amendments to the claims, the rejections submitted in the Office Action mailed 2/12/2021 are likewise not amended and are applicable to this Office Action since the applicant’s response include only rebuttals to the above Office Action. 
Response to Arguments
Applicant's arguments with respect to claims 1 and 23 have been fully considered but they are not persuasive. To be clear, the relevant portion of claim 1 claims: “wherein the memory, the processor, and the wireless radio are arranged and configured to receive power from the line side phase connection…”  Wiese does not disclose this feature, while Rogers, as cited in the rejection, includes an embodiment wherein in figure 3, a power supply 230 powers a controller 220 on a “line side” before breaker 210. This configuration allows controller 220 to continually receive power from lines “L” and “N.” Thus, Rogers discloses a known alternative embodiment of a similar protection scheme where Wiese, figure 2, discloses a microcontroller 50. Per Wiese, figure 2 and [0032], power supply 64 powers controller 50, which means power supply 64 will be cut off from line power and thus, shutting off power to processor 50.  This combination is further articulated in the rejection of claim 1 in the previously mentioned Office Action. 
However, the applicant’s argument alleges the combination of Wiese in view of Rogers “…Changes [the] Principle of Operation of independent claims 1 and 23.” 

The primary purpose of Wiese, as articulated in the reference as well as in the rejection of claim 1, and using the embodiment disclosed in figure 2, includes microcontroller 50 detecting an “arc” signal from arc fault module 52 to open breaker contacts 60. As previously discussed above, Rogers provides an alternative embodiment where a similar processor 50 is powered via a line side supply.  In each respective reference, each disclosed processor opens up contacts between a line voltage source and a load. The only difference is where each processor derives its power.
In retrospect, the applicant’s argument surrounding the need to program Wiese’s system remains nothing more than a stated advantage articulated in Wiese, and the argument where modifying Wiese using the features disclosed in Rogers defeats the programmability of Wiese is irrelevant. The stated advantage of Wiese has nothing to do with the claimed invention.  
Thus, the principle operation of the primary reference with respect to the protection of the circuit and as analogized in the claimed invention remains unchanged. 
Furthermore, related to the rejection of claim 23, Wiese, [0040] discloses programmer 34 being powered not only by 120 Vac, but also by battery operation. 
The applicant’s argument regarding the rejection of claim 48 (and its dependents) has been reviewed but is moot in view of the amendments made to the claims. The amendments change the scope and breadth of the claim requiring a new search and consideration. 
Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being obvious over Economy et al., U.S. 2017/0064798 in view of Niehoff, U.S. 2017/0163023. 
On claim 48, Economy cites except as indicated: 
A method to update a wireless circuit breaker, comprising:
wirelessly receiving an update control signal at the wireless circuit breaker ([0085] transmission of NFC signals related to user determined settings for programming a dimmer switch);
disabling tripping functionality of the wireless circuit breaker (Open airgap switch. User later closes airgap switch);
initiating an update mode of the wireless circuit breaker, wherein the wireless circuit breaker remains tripped in the update mode ([0085] open airgap switch):
at the wireless circuit breaker (see above regarding NFC signals programming switch); 
validating the wirelessly received updated fault interrupter instructions (dimmer switch 1110 blinks the light load if dimmer switch was updated correctly); and
terminating the update mode after validating the updated fault interrupter instructions (When the wireless control device 120 completes the transmission of the NFC signals, the wireless control device 120 provides an indication that the transmission was completed at 1312).
Regarding the above excepted ‘wireless circuit breaker,” Economy is clearly directed to a programmable switch and not a breaker. 
In the same art as switchable devices, Niehoff, [0012], discloses a programmable breaker which is programmed using wireless means [0045]. 
It would have been obvious at the time the claimed invention was filed to modify Economy’s airgap switch with the programmable breaker of Niehoff such that the claimed invention is realized. A breaker is nothing more than a switch designed to open when the breaker reaches a predetermined current setpoint. In short, it is designed to open, in much the same way Economy’s airgap switch is programmed to open and close depending on its program. One of ordinary skill in the art would have substituted the programmable switch system of Economy into the programmable breaker of Niehoff and the results of the substitution would have realized an embodiment meeting the claimed invention.  
Regarding the excepted: 
“terminating the update mode after validating the updated fault interrupter instructions,” Economy discloses providing an indication the programming of the switch is completed before the light load blinks to indicate the programming was updated correctly. Economy doesn’t disclose Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).    
On claim 49, Economy cites except:
The method to update the wireless circuit breaker of claim 48, comprising overwriting at least a portion of stored fault interrupter instructions with the updated fault interrupter instructions. Economy discloses a programming procedure for uploading and rebooting new operating parameters for the cited switch. Economy doesn’t disclose “overwriting…stored fault interrupter instructions.” 
However, it would have been obvious at the time the claimed invention was filed to include into Economy the process of overwriting memory such that the claimed invention is realized. While not specifically disclosed, memory space in a programmable device is limited and finite. \
One of ordinary skill in the art would have included a feature of overwriting old or dated programming when carrying out software updates to save on memory.  
Claims 51 are rejected under 35 U.S.C. 103 as being obvious over Economy et al., U.S. 2017/0064798 in view of Niehoff, U.S. 2017/0163023 and Recker et al., U.S. 2015/0296599. 
On claim 51, Economy cites except:
The method to update the wireless circuit breaker of claim 48, the initiating the update mode of the wireless circuit breaker includes illuminating a light emitting diode (LED) of the wireless circuit breaker to indicate that the wireless circuit breaker is in the update mode.
Economy, as disclosed in the rejection of claim 48, includes a feature of indicating a blinking light to a user upon terminating the programming procedure. Economy doesn’t disclose the excepted claim limitations. 
In the similar art of lighting systems, Recker, [0048] discloses a feature wherein “[A] LED on the power outage detector may blink a pattern to indicate programming mode.”
It would have been obvious at the time the claimed invention was filed to modify Economy’s programming function to further include a blinking LED, as disclosed in Recker, to indicate to a user, programming is in progress. One of ordinary skill in the art would have incorporate the blinking LED feature of Recker into Economy and the results of the substitution would have predicted the claimed invention.   
Conclusion
Applicant's failure to overcome the rejections and applicant’s amendment necessitated the new ground(s) of rejection are presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683